Citation Nr: 0621900	
Decision Date: 07/24/06    Archive Date: 08/10/06	

DOCKET NO.  95-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for chronic lumbosacral strain, with 
degenerative joint disease and motion restriction.   

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a right knee arthroscopy with 
partial medial/lateral meniscectomy and degenerative joint 
disease.   

3.  Entitlement to an initial (compensable) disability 
evaluation for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1969 to the time of 
his retirement in May 1994.  

The current appeal initially arose from a December 1994 
rating decision of the VARO in St. Louis, Missouri.  In 
pertinent part, the RO granted entitlement to service 
connection for bilateral knee and low back disabilities, 
effective May 4, 1994.  The case has been before the Board in 
July 1999 and again in September 2004.  On each occasion, it 
was remanded for further development.  The case has recently 
been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.  

2.  Manifestations of the veteran's low back disability 
include X-ray evidence of degenerative disc disease.  The 
medical evidence for the appeal period shows no indication of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks, no showing of moderately 
incapacitating intervertebral disc syndrome, with recurrent 
attacks, neurologic abnormalities, more than slight motion 
restriction, or functional impairment.  

3.  During the appeal, manifestations of the right knee 
disability include minor crepitation with flexion and 
extension of the patella, X-ray evidence of arthritis, and 
subjective complaints of pain and discomfort.  

4.  The right knee exhibits no motion restriction, no 
instability, no effusion, and no functional impairment.  

5.  Since the date service connection was established, the 
service-connected left knee disability has been manifested by 
enlargement of the patella, well-healed arthroscopic 
scarring, and some crepitation of the patella.  

6.  Range of motion of the knee is essentially normal, there 
is no evidence of atrophy, and the knee is stable.  

7.  Arthritis of the left knee has been present during the 
entire appeal period and the veteran has expressed complaints 
of painful motion involving the knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic lumbosacral strain with degenerative joint disease 
and motion restriction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5289, 5292, 5293, 5295 
(as in effect prior to September 26, 2003); and Diagnostic 
Codes 5003, 5010, and 5235 through 5243 (from September 26, 
2003).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for residuals of right knee arthroscopy with 
partial medial/lateral meniscectomy and degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, including Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (2005).  

3.  The criteria for the assignment of a compensable rating 
for service-connected left knee disability have not been met 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2005).  

4.  The criteria for a separate 10 percent rating for 
degenerative arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.71a, Diagnostic Codes 5003-5010 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Upon receipt of a substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b) (1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
five elements are:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that, upon 
receipt of an application for service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

The Board notes that the case was remanded in September 2004 
in order that the due process requirements resulting from the 
VCAA and its implementing regulations might be met.  As a 
result, by letter dated in November 2004, the veteran was 
told what was needed from him.  He was told that if there was 
any evidence or information in his possession that he thought 
might support his claim, he was to send it to VA.  He was 
also told what VA was responsible for obtaining and how he 
could help.  He was also informed what the evidence needed 
was to establish entitlement to the benefits sought.  The 
rating criteria for increased compensation were addressed in 
the statement of the case and supplemental statements of the 
case that were sent to the veteran during the course of the 
appeal.  He was apprised of the changes in VA's Rating 
Schedule pertaining to rating back disabilities in the 
November 2005 supplemental statement of the case.  While the 
question of effective date was not addressed, such failure to 
do so is not prejudicial to the veteran, inasmuch as 
questions as to the effective date of any increase in 
compensation have not been raised.  Also, no increase in 
compensation is awarded herein, other than the assignment of 
a separate 10 percent rating for scarring of the left knee.  
As such, the Board finds that any deficiency in notice with 
regard to assignment of an effective date is rendered moot.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  

With regard to the determination in Pelegrini v. Principi, 
14 Vet. App. 412 (2004), that compliance with 38 U.S.C.A. 
§ 5103 requires that VCAA notice be accomplished prior to the 
initial unfavorable AOJ determination, this claim has been in 
appellate status since the 1990's and therefore precedes 
enactment of the VCAA in 2000.  The Board finds no prejudice 
to the veteran in this case, because the Board itself has 
already remanded the case on two separate occasions, once in 
July 1999 and another in September 2004 for both substantive 
and procedural purposes.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  He also had the 
opportunity to present hearing on his behalf during the 
course of the appeal.  The Board notes that the VCAA's 
essential requirement is that a claimant be given the 
opportunity to submit information and evidence in support of 
his claims.  Once this has been accomplished, due process 
with regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  

With regard to the duty to assist, the veteran was afforded 
the opportunity to testify at a hearing at the RO during the 
course of the appeal.  The RO has obtained the veteran's VA 
medical treatment records.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A. § 5103A(d).  The veteran has been 
accorded VA examinations in 1994, 1995, 1998, 1999, 2000, 
2001, 2003, and 2004 specifically to evaluate the current 
nature and extent of his back and knee disabilities.  

In view of the foregoing, the Board believes the record has 
been fully developed.  "It is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  See also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  See also Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993) (holding that when the Board addresses in its 
decision any question that has not been addressed by the RO, 
it must consider whether the appellant has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby).  The Board believes that VA has done 
everything reasonably possible to notify and assist the 
veteran and that the record is more than ready for appellate 
review at this time.  

Pertinent Legal Criteria

Disability evaluations are determined for the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable for the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has found that there is a distinction between a 
veteran's disagreement with the initial evaluation assigned 
following a grant of service connection and the claim for an 
increased evaluation for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
evaluation, the entire evidentiary record from the time of 
the veteran's claim for service connection to the present is 
of importance in determining the proper evaluation of 
disability, and "staged" ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 (2005) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation of 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Entitlement to a Disability in Excess of 20 Percent
for a Low Back Disability

The veteran's low back disability has been characterized for 
rating purposes by the RO as chronic lumbosacral strain with 
degenerative joint disease and limitation of motion.  It has 
been rated as 20 percent disabling from May 4, 1994.  The 
Board will review the Rating Schedule with the intent to 
ascertain whether a rating greater than 20 percent can be 
assigned, in accordance with the provisions of 38 C.F.R. 
§ 4.14, which precludes the evaluation of the same 
manifestations under different diagnoses (a practice known as 
"pyramiding").  

Arthritis is evaluated by reference to limitation of motion 
of the affected body part; see 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The 20 percent rating that is currently in effect 
for the low back disorder is provided when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees;...or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 
40 percent rating is assigned when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis within the entire thoracolumbar spine.  A 
50 percent rating is provided when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is provided when there is unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243 (2005).  This regulation became effective on 
September 26, 2003, during the pendency of this appeal.  See 
68 Fed. Reg. 51,454-51,456 (August 27, 2003).  

Note (2) to the general rating formula for diseases and 
injuries of the spine provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is 0 to 90 degrees, extension is 0 to 30 degrees, left and 
right lateroflexion of 0 to 30 degrees, and left and right 
lateral rotation of 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateroflexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

Prior to the change in the regulation, a 20 percent rating 
was provided for motion restriction of the lumbar spine which 
was moderate in degree.  The maximum rating of 40 percent was 
assigned when the motion restriction of the lumbar spine was 
severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (in 
effect prior to September 26, 2003).  

With regard to lumbosacral strain, prior to September 26, 
2003, a 20 percent rating was for assignment when there was 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion or unilateral, in 
standing position.  The maximum rating of 40 percent was 
provided when the lumbosacral strain was severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (in effect prior to 
September 26, 2003).  As of September 26, 2003, lumbosacral 
strain has been evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, which is rated pursuant to limitation 
of lumbar spine motion, the criteria of which are the same as 
those currently utilized for ascertaining the severity of 
lumbar spine degenerative arthritis and which are mentioned 
above.  

With regard to the pertinent medical evidence of record, as 
noted above, the veteran was accorded examinations at various 
times over the years by VA.  At the time of a general medical 
examination by VA in August 1994, notation was made that the 
low back showed some tenderness with limitation of flexion, 
extension and rotation, but no radiation of pain down the 
lower extremities.  A diagnosis with regard to the back was 
not made at that time.  

The veteran was accorded a spinal examination by VA in 
October 1994.  The veteran gave no history of back surgery or 
fractures or herniated nucleus pulposus.  He was taking 
Motrin for his back complaints.  

Examination findings included mild lumbar tenderness.  There 
was a trace of deep tendon reflexes in the lower extremities.  
There was no muscle spasm.  There were no postural 
abnormalities or fixed deformity.  Musculature of the back 
was within normal limits.  Forward flexion was to 90 degrees, 
backward extension was to 30 degrees, left and right 
lateroflexion were to 30 degrees each, and left and right 
rotation were to 30 degrees each.  There was no objective 
evidence of pain on motion.  There was no neurological 
involvement.  Lumbosacral spine X-ray studies done in August 
1994 reportedly showed a mild to moderate degenerative joint 
disease.  The diagnosis was chronic lumbosacral spine 
strain/pain syndrome, with degenerative arthritis of the 
spine.  

The Board finds that the degrees of motion restriction shown 
on the aforementioned examination are sufficiently reflected 
in the 20 percent rating for the low back disorder.  As 
indicated, the examiner found no objective pain on motion in 
any direction and there was no indication of any neurologic 
involvement.  Spinal X-ray studies described the arthritis as 
only mild to moderate in degree.  A distinction between the 
old and new criteria need not be made, since an increased 
rating is not warranted under either standard.  

When the veteran was examined by VA in September 1995 for an 
unrelated disorder, it was indicated that the back, joints 
and extremities showed no tenderness.  There was no 
indication of functional impairment attributed to the back at 
that time.  

Additional medical evidence includes a report of a VA joints 
examination accorded the veteran in August 1998.  The veteran 
was currently taking 500 milligrams of Naprosyn three times a 
day and Amitriptyline three times a day.  He was receiving no 
other specific treatment.  He did not require the use of a 
crutch, cane, brace, splint, or the like.  The veteran had 
worked for the County Highway Department as a truckdriver, 
welder, mechanic and equipment operator.  He had lost no time 
in the past four years because of orthopedic or 
musculoskeletal problems.  

On examination, there was no spasm or tenderness of the back.  
There was no listing of scoliosis.  Flexion was to 90 degrees 
and extension was to 15 degrees.  Lateral bending was to 
15 degrees bilaterally.  Neurological examination was 
essentially unremarkable.  A pertinent examination diagnosis 
was degenerative disc disease of the lumbar spine.  

At the time of joints examination by VA in September 1999, 
the examiner indicated that the veteran's overall physical 
condition with regard to the low back had not changed 
significantly since the aforementioned August 1998 
examination.  

The same VA physician again examined the veteran in July 
2000.  The veteran was still employed by the county highway 
department.  He indicated that in the past year he had missed 
a couple days because of problems with his knees and back.  
On current examination, there was no listing of scoliosis 
and, again, there was no spasm or tenderness.  The veteran 
complained of pain and attempted flexion beyond 75 degrees 
and extension beyond 15 degrees, or lateral bending on either 
side beyond 15 degrees.  Neurological examination remained 
essentially unremarkable.  A pertinent diagnosis was made of 
degenerative disc disease of the lumbar spine.  The examiner 
noted that the veteran's medical records had been reviewed.  
When asked specifically about weakened movement, excess 
fatigability, coordination, and loss of function, the veteran 
denied any of these symptoms "per se, although it does appear 
that there has been some significant increase in pain since 
his last medical evaluation."  As a result, magnetic 
resonance imaging was ordered.  This was accomplished in 
August 2000.  The impressions were:  Degenerative disc 
changes at the L3-L4, L4-L5, and L5 - S1 levels; generalized 
lumbar spondylosis with hypertrophic spurring of the 
vertebral margins; and mild retrolisthesis of the L4 over the 
L5.  

While the report of the July 2000 examination referred to an 
increase in pain since the last medical evaluation, it was 
specifically noted that when the veteran was asked about 
weakened movement, excess fatigability, coordination, and 
loss of function, he denied having any symptoms.  Neurologic 
findings at the time of this examination remained 
unremarkable and the examination showed no indication of 
spasm or tenderness involving the low back.  

The pertinent medical evidence also includes a report of a 
July 2003 examination of the joints by VA.  The claims file 
was available and reviewed by the examiner.  The veteran 
described his low back pain at a level of 4 on a pain scale 
of 1 through 10, with 10 being the worst.  He reported 
periods of flareups when the weather would change and this 
would happen about 3 to 4 times a year.  It would last for 
about one day.  He denied any numbness, weakness, bladder 
complaints, or bowel complaints.  He walked unaided.  He had 
not missed any work in the past 12 months because of any back 
problems.  He had no sciatic neuropathy or pain with muscle 
spasm.  The examiner opined that the veteran had medium 
functional capacity and that he could lift 50 pounds maximum 
and 25 pounds frequently.  He was able to bend frequently, 
and could stand and walk for at least six hours out of an 
eight-hour workday.  

Inspection of the spine showed no obvious abnormalities or 
deformities.  There was mild tenderness of the spinous 
processes at the L4/L5 level.  There was no tenderness of the 
paraspinal muscles.  Forward flexion was to 80 degrees with 
mild pain.  Extension was to 30 degrees.  He was able to side 
bend to the left 30 degrees and to the right 20 degrees, each 
with minimal pain.  Deep tendon reflexes were equal and 
adequate in bilateral lower extremities.  Ankle jerk was 
present.  There was a negative standing flexion test, a 
negative stroke test and a negative straight leg raising.  
Strength was 5/5.  

X-ray studies of the spine showed degenerative disc disease 
predominantly at the L4/L5 and L5 - S1 levels.  There was 
disc space narrowing at those levels.  There were also 
osteoarthritic changes throughout the lumbar spine.  

A review of the findings on this examination showed no 
indication of the presence of a symptom picture that would 
warrant the assignment of a higher disability rating.  There 
was no indication of ankylosis of the spine, more than 
moderate motion restriction, or incapacitating episodes 
having a total duration of at less four weeks, but less than 
six weeks during the past 12 months.  

The veteran was also accorded an additional examination for 
rating purposes in November 2004.  The examiner conducted a 
thorough review of the veteran's medical records.  The 
veteran was continuing to work in a welding shop.  He stated 
that he had some difficulty with some of the lifting, but 
that people working with him were happy to help him.  He had 
not missed any work in the shop except for the time he had an 
arthroscopic procedure involving the left knee.  He stated 
that he went camping and hiking during the summer and that he 
walked around during the day when the weather was good and 
that he had no difficulties with his lower extremities when 
he did this.  

Observing the veteran walking to and from the clinic, he was 
able to bear weight on both extremities and bend and 
straighten without any hesitancy.  He sat readily in a chair 
and removed his clothes without any evidence of discomfort 
including his socks and shoes.  There was no scarring of the 
back.  Muscles were well filled out.  There was no increase 
in lumbar lordosis.  Gait was normal.  

The veteran complained of discomfort on motion and extension 
was 20 to 25 degrees.  With regard to flexion, he would "go 
through contortions and he bends with a straight back and all 
at his hips; however, it's noted that he did arc his back 
when he was sitting in a chair and removing his shoes/socks."  
The veteran complained of pain with lateral bending to the 
right, but had 30 degrees on either side.  There were no 
neurological abnormalities and no evidence of atrophy.  X-ray 
studies showed degenerative disc disease involving the lumbar 
spine with narrowing of disc space.  The examiner opined that 
the veteran had a facet syndrome in the lumbar spine 
associated with multilevel degenerative disc disease.  The 
physician saw no evidence of atrophy and no evidence of 
incoordination.  He stated that with the veteran reporting 
the ability to go hiking and walking, he saw no objective 
evidence that would support an impression of fatigability.  

In view of the foregoing, the Board finds no evidence from 
the recent examination or the ones conducted in the 1990's of 
any impairment that would indicate the need for a rating in 
excess of the 20 percent currently in effect.  

The Board notes that with the revised provisions that became 
effective on September 26, 2003, there is a stipulation that 
any associated objective neurological abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243, Note (1).  The medical evidence, however, as 
noted above, does not show that any such objective 
abnormalities attributable to arthritis or lumbosacral strain 
have been identified on clinical review.  In the absence of 
neurological manifestations or any other associated 
neurological abnormalities as shown on repeated examinations 
over the years, the provisions of the applicable regulation 
whereby the separate evaluations of chronic orthopedic and 
neurologic manifestations, along with evaluations for all of 
the disabilities, are to be combined under 38 C.F.R. § 4.25, 
would not result in a rating in excess of the current 
20 percent awarded for a lumbar spine disorder, inasmuch as 
no compensable rating could be assigned for disability other 
than the chronic orthopedic disorder.  

Finally, the Board notes with regard to intervertebral disc 
syndrome, it is noted that the diagnostic criteria for 
intervertebral disc syndrome (at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293) were revised September 23, 2002.  As 
revised, for the period from September 23, 2002, to September 
25, 2003, Code 5293 provided that intervertebral disc 
syndrome was to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all of the 
disabilities, whichever method results in the higher 
evaluation.  Under Diagnostic Code 5293, as in effect from 
September 23, 2002, to September 25, 2003, a 20 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  The next 
higher rating of 40 percent is provided when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
The maximum rating of 60 percent is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Note (1) to the new version of Code 5293 defines 
"incapacitating episodes" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurological 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The criteria set forth in Code 5293 were included in the 
revision of the diagnostic standards discussed above that 
became effective on September 26, 2003; however, the rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, with the only changes made being those of 
an editorial nature.  

The medical evidence does not show that any time during the 
appeal period, the veteran experienced incapacitating 
episodes of the frequency and of the duration required for a 
higher rating.  There is no indication in the medical 
evidence that the veteran experienced incapacitating episodes 
as characterized in the regulation.  

Increased Ratings for Left Knee and Right Knee Disabilities

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, and a 
20 percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 
20 percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flareups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability of the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Knee impairment with recurrent subluxation or lateral 
instability warrant a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Dislocated semilunar cartilage, with frequent episodes of 
"walking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology used justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA's General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (flexion of the 
leg) and Diagnostic Code 5261 (limitation of extension of the 
leg) may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

The veteran's service-connected right knee disability is 
currently evaluated as 10 percent disabling under Code 5259.  
It has been 10 percent disabling ever since May 4 1994, with 
the assignment of a temporary total rating based on 
hospitalization for service-connected disability with 
convalescence from March 15, 2001.  The prehospital rating of 
10 percent was reassigned, effective May 1, 2001.  The 
veteran's left knee disability has been evaluated as 
noncompensably disabling under Code 5257 ever since the 
effective date of service connection in May 1994.  After 
carefully reviewing the evidence, the Board finds that the 
preponderance of the evidence is against a higher rating for 
each of the established service-connected disabilities, as 
explained herein below.  That is, however, with the 
assignment of a 10 percent rating for surgical scarring of 
the left knee disability as will be discussed below.  

The pertinent medical evidence of record includes the report 
of a general medical examination accorded the veteran by VA 
in August 1994.  At that time, the extremities showed some 
limitation and flexion and extension of the right knee.  A 
diagnosis with regard to either knee was not made at that 
time.  

At the time of joints examination by VA in October 1994, 
complaints included chronic pain involving both knees.  It 
was noted there was no history of joint injuries other than 
involving the right knee.  The veteran injured the knee while 
squatting and twisting in December 1988.  He underwent 
surgery of the right knee in February 1990 for ligament 
repair.  He was taking Motrin or Naprosyn for relief.  
Complaints included dull, aching pain, and stiffness related 
to excessive activity and cold weather.  On examination, 
there was no instability noted and essentially no impairment 
involving the knee.  Extension of each knee was to 0 degrees 
and flexion of each knee was to 150 degrees.  X-ray studies 
showed mild degenerative joint disease of the knees.  

Additional pertinent medical evidence includes the report of 
a VA joints examination accorded the veteran in August 1998.  
Pertinent complaints included painful knees.  The veteran 
stated the right knee was worse and had a tendency to pop 
out.  He indicated that he had been working for a county 
highway department since 1994 and had lost no time in the 
past four years because of orthopedic or musculoskeletal 
problems.  

Examination of the knees showed flexion to 140 degrees and 
extension to 0 degrees.  There was no effusion or tenderness.  
There was no instability.  Arthroscopic scars were noted 
about the right knee.  The pertinent examination diagnosis 
was degenerative joint disease of both knees.  

At the time of another examination by VA in September 1999, 
it was noted that, based on the veteran's statements plus the 
examination, his overall physical condition including the 
knees had not changed significantly since the August 1998 
examination.  

The same VA physician conducted another examination of the 
joints in July 2000.  It was noted that the veteran walked 
from the waiting room to the examining room without 
demonstrable difficulty.  He was able to move about the 
examining room with apparent difficulty.  

On examination of the knees, he was not able to squat or duck 
waddle primarily because of the pain in the right knee.  Each 
knee flexed to 140 degrees and extended to 0 degrees.  There 
was slight effusion of the right knee, but no point 
tenderness on either side.  The ligaments were stable.  

The pertinent diagnosis was degenerative arthritis of both 
knees.  When asked about weakened movement, excess 
fatigability, incoordination, and loss of function, the 
veteran denied any symptoms "per se, although it does appear 
that there has been some significant increase in pain since 
his last medical evaluation."  

The record shows the veteran underwent right knee arthroscopy 
with repair of lateral meniscus on March 15, 2001.  The 
veteran had an uneventful recovery.  

Additional medical evidence includes the report of a VA 
examination of the joints in July 2003.  The claims file was 
available to and reviewed by the examiner.  Reference was 
made to the right knee meniscectomy in 2001.  The veteran 
stated the knee only locked up about once a year when he was 
working on the knees and trying to get up.  He also 
complained of mild swelling on activity.  He stated he had 
flareups with climbing stairs and increased activity about 
once every two months.  This was alleviated by rest and would 
last about two days.  He took Amitriptyline to help him sleep 
and Etodolac for the pain.  He claimed that the left knee 
began hurting him in the late 1980's with no specific injury.  
He indicated it would pop when he walked, but did not give 
out on him or lock up.  He stated there was some mild 
swelling with activity and some constant throbbing.  There 
were no specific flareups, just a throbbing.  He had not had 
any surgery to the left knee.  He did not use a crutch, cane, 
or brace.  He was able to continue working for the highway 
department and had not missed any work during the past year 
because of any knee problems.  

Inspection of the right knee showed two small scars which 
were fully healed and nontender to palpate.  There was mild 
tenderness on the medial joint line.  He had 120 degrees of 
flexion and 0 degrees of extension.  Neurological testing was 
negative.  There was obvious quadriceps atrophy.  

Inspection of the left knee showed no obvious abnormality or 
deformity.  Motion was 140 degrees of flexion and 0 degrees 
of extension.  Strength was 5/5.  Neurological testing was 
negative.  

The diagnosis was degenerative joint disease of the knees, 
greater on the right than the left.  

The pertinent medical evidence also includes a report of an 
official orthopedic examination of the veteran in November 
2004.  The veteran stated he was still working in the welding 
shop.  He indicated he had some difficulty with some lifting 
but people working near him were happy to help him and he had 
worked continuously at the job and had not missed any work in 
the shop except at the time that he had an arthroscopic 
procedure involving the "left" (sic) knee.  He stated that he 
went camping and hiking during the summer and was able to 
walk around during the day when the weather was sufficient.  
He had no difficulties with the lower extremities when doing 
this.  

When observed walking to and from the clinic, he was able to 
bear weight on both extremities and bend and straighten 
without any hesitancy.  He sat readily in a chair and removed 
his clothing without any evidence of discomfort.  

On examination of the knees, they were well healed 
arthroscopic scars of the "left" (sic) knee.  There was 
apparent enlargement of the patella, bilaterally.  Motion of 
the right knee was from 0 to 145 degrees and in the left from 
0 to 140 degrees.  There was no instability of either knee.  
There was some crepitation of each patella.  The examiner 
opined that X-ray studies showed traumatic arthritis in the 
left knee and degenerative arthritis in the right knee.  The 
examiner saw no evidence of atrophy involving either knee and 
no evidence of incoordination or fatigability.  

Based on a longitudinal review of the evidence of record 
since the mid-1990's, there is no showing of atrophy, 
effusion, lack of coordination, or evidence of weakness or 
fatigability such as would indicate additional functional 
impairment with regard to either knee.  

Also, the records do not demonstrate that a rating in excess 
of 10 percent is not warranted on the basis of limitation of 
motion with regard to flexion or extension of the right knee 
or a compensable rating with regard to limitation of flexion 
or extension of the left knee.  The medical evidence has 
consistently shown that the veteran has nearly full flexion 
involving each knee.  As noted above, there is no evidence of 
increased function impairment due to incoordination or 
weakness.  Although the veteran has some pain, it is clear 
that when all pertinent disability factors are considered, 
motion restriction to an extent that would warrant an 
increased rating with regard to either knee is not in order.  

Moreover, the objective evidence reflects that the veteran 
does not have symptoms due to removal of semilunar cartilage 
and does not experience locking of either knee.  No 
instability or subluxation of either knee has been shown 
during the appeal period.  However, the disability does not 
warrant a compensable evaluation under Code 5257 for the left 
knee or a rating in excess of 10 percent for the right knee.  
As discussed elsewhere in this decision, the Court has held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202.  

The veteran has been rated under Code 5257 with regard to his 
left knee, but the evidence shows that he does have arthritis 
and has had arthritis of the knee since X-ray studies done at 
the time of a VA general medical examination in August 1994.  
Therefore, the Board finds that the veteran should be 
assigned a 10 percent rating based on X-ray findings of 
arthritis and painful motion of the knee since the effective 
date of service connection in May 1994.  VAOPGCPREC 9-98 
(August 14, 19998).  The assignment of additional 
compensation, however, is not in order as this would 
essentially compensate the veteran twice for the same 
symptoms.  38 C.F.R. § 4.14.  

The Board is aware of the veteran's contentions concerning 
the severity of his service-connected knee and back 
symptomatology.  The Board has discussed and evaluated his 
statements in conjunction with the medical evidence above.  
However, to the extent that the veteran's statements indicate 
that his disabilities are more severe than is reflected in 
the objective medical evidence, the Board finds that the 
objective evidence outweighs the veteran's statements.  The 
veteran is competent to report his symptoms.  However, like 
all evidence, his self-reports must be evaluated in the light 
of the entire record.  That record shows that the 20 percent 
rating for the veteran's low back disorder and the 10 percent 
rating for the veteran's right knee disorder have more than 
adequately compensated the veteran for the degree of 
disability shown over the years.  He has been able to 
maintain gainful employment without any appreciable 
impairment throughout the appeal period.  With regard to the 
left knee, the Board is assigning a 10 percent rating, but 
does not find any 


indication of impairment that would warrant the assignment of 
an even higher rating under any of the pertinent criteria 
with regard to rating knee disabilities.  


ORDER

An initial rating in excess of 20 percent for a low back 
disability is denied.  

An initial rating in excess of 10 percent for a right knee 
disability is denied.  

To the above extent, the appeals are denied.  

An initial rating of 10 percent for a left knee disability is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


